DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claims 1, 8 and 15 with regards to the rejection under 35 U.S.C. 101, rejections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of claims 6, 13 and 20 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities:  the claims recite on Lines 3-4, “programming language the tests” which should be “programming language of the tests”, and the claims have been interpreted as such for purposes of examination. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrier et al. (US PGPUB 2021/0263728; hereinafter “Farrier”) in view of Francis et al. (US PGPUB 2017/0262361; hereinafter “Francis”), Xu et al. (US PGPUB 2021/0064515; hereinafter “Xu”) and Agarwal et al. (US PGPUB 2018/0024918; hereinafter “Agarwal”).
Claim 1: (Currently Amended)
Farrier teaches a method for risk-based testing of an application by utilizing one or more processors and one or more memories, the method comprising:
obtain data corresponding to a plurality of test results of test runs conducted over a certain period of time for a set of plurality of tests and data corresponding to a change set ([0056] “a machine learning model may use test results, for example whether the test passed, failed, was broken, or did not run.” [0070] “produce a results file or log which is read and interpreted by a method of the invention.” [0015] “analyzing a commit made to the source code repositories, the commit comprising one or more changes to the source code and a commit message, determining a type of the commit selected from the group consisting of a fixing commit and a new code commit.” [0035] “The central code repository in turn collects these commit messages, accompanied by details of the commit (files changed, lines added/deleted, author, date/time) into a commit log.”.);
generating historical data based on the data corresponding to the plurality of test results and the change set ([0063] “Additional factors which may be used as inputs to a machine learning model include, but are not limited to, the recent history of the test (for example the test pass rate in the past 5 runs, 10 runs, 20 runs, 30 runs, 100 runs, or chronologically for example the past one hour, two hours, six hours, or 24 hours) ... Additional inputs may include the files/areas changed in the commit, dependencies in the code, test result messages and logs, and mentions of files or specific code areas in the test result messages/logs.” );
assigning a test failing probability value for each test among the set of plurality of tests based on analyzing the historical data ([0055] “The machine learning model may use some or all of the following inputs to calculate a probability of failure for each test in a test suite.”);
identifying a first test whose assigned test failing probability value is below a predetermined threshold value ([0068] “low priority tests as determined by a machine learning model may comprise tests that have a close to 0% probability of failure as determined by the methods disclosed herein, for example a less than 20%, less than 15%, less than 10%, or less than 5%.”);
identifying a second test whose assigned test failing probability value is above the predetermined threshold value ([0066] “high priority tests as determined by a machine learning model may comprise tests with a high probability of failure as determined by the methods disclosed herein.” [0067] “medium priority tests as determined by a heuristic model may comprise tests which cover the areas of the code that have changed, while medium priority tests as determined by a machine learning model may comprise tests that are unlikely to fail, but have a higher failure probability than a predetermined threshold. In various embodiments, a predetermined probability threshold for medium priority tests may be 50%, 40%, 30%, 20%, 10%, 5%, 0%, or any number in between.”); 
maintaining the identified second test within the set of plurality of tests whose assigned test failing probability value is above the predetermined threshold value so that the identified second test can be utilized for the future test runs ([0012] “the method further comprises generating a list of tests to be run on the code repository. In one embodiment, the list of tests of be run is a list of a predetermined number of highest priority tests.” [0065] “a method of the present invention may return a list of one or more tests to be run. The list of tests may be prioritized, for example with a highest priority being attached to a test which has a higher probability of failure and a shorter estimated time to run.”);
identifying a plurality of second tests each of whose assigned test failing probability value is above the predetermined threshold value ([0066] “high priority tests as determined by a machine learning model may comprise tests with a high probability of failure as determined by the methods disclosed herein.” [0067] “medium priority tests as determined by a heuristic model may comprise tests which cover the areas of the code that have changed, while medium priority tests as determined by a machine learning model may comprise tests that are unlikely to fail, but have a higher failure probability than a predetermined threshold. In various embodiments, a predetermined probability threshold for medium priority tests may be 50%, 40%, 30%, 20%, 10%, 5%, 0%, or any number in between.”);
assigning a priority value to each test of the plurality of second tests, wherein the priority value is proportional to corresponding failure rate of each test of the plurality of second tests within the test runs conducted over the certain period of lime; and running, for the future test runs, each test of the plurality of second tests according to an order of assigned priority value ([0065] “The list of tests may be prioritized, for example with a highest priority being attached to a test which has a higher probability of failure and a shorter estimated time to run.” [0070] “a user may select to run X number of tests, and a method may return a list of the X highest priority tests … the method may run the selected tests as described above and return the results.”).

	With further regard to Claim 1, Farrier does not teach the following, however, Francis teaches:
accessing a database to obtain the data corresponding to the plurality of test results ([0015] “the prioritization of impacted test cases may be based on a continuously updated database of test results, incorporating the knowledge gained from previous testing, including execution time and failure history.”); and
filtering out the identified first test from the set of plurality of tests whose assigned test failing probability value is below the predetermined threshold value so that the identified first test is not utilized for future test runs ([0028] “the test executive (130) may skip over test cases (116a-116n) that are not in the prioritized list of impacted test cases (116a-116n). The test executive (130) may also skip over test cases (116a-116n) having low priority.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Farrier with the test database and filtering as taught by Francis “in order to maintain a steady continuous integration software development process” (Francis [0037]).

	With further regard to Claim 1, Farrier in view of Francis does not teach the following, however, Xu teaches:
projecting a pass/fail vector onto a normalized weight vector to only pull out weight values for test runs which have failed ([0034] “The test cases can be prioritized based on a weight according to previous test results.” [0035] “In various embodiments, a ranking activity can utilize a value output from a reinforcement learning agent 360 to produce a ranking list based on the descending order of the values, as a vector… the size of the ranking list and vector can be the same as the total number of testing cases.” [0047] “In various embodiments, the reward value, r, can be normalized between 0 and 1. If the selected testing cases are all failed testing cases (i.e., P=0), then the reward is 1. On the other hand, if the selected testing cases are all pass testing cases (i.e., F=0), then the reward is 0. Otherwise, the reward is between 0 and 1.”); and
discarding or penalizing for passed test cases ([0046] “In reward generator block 370, the reinforcement learning agent 360 requests the reward from the test environment to guide itself towards optimal action output from ranking and selection 310… When the ranking component 350 ranks those failed testing cases higher, then the reward will be higher… the reward function can penalize those ranking outputs from 310, which place non-fault testing cases ahead of fault testing cases. By structuring the reward function in such manner, the reinforcement learning agent 360 can be forced to produce actions that rank the fault testing cases higher,” wherein the “non-fault testing cases” are the “passed test cases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Farrier in view of Francis with the use of testing vectors and related operations as taught by Xu in order to “improve efficiency and efficacy of the testing, and increase the reliability of released software, while reducing expensive fixes” (Xu [0025]).

With further regard to Claim 1, Farrier in view of Francis and Xu does not teach the following, however, Agarwal teaches:
while retaining a relationship that test runs which failed longer in the past should have less weight than those which have failed more recently ([0068] “FIG. 4 illustrates examples of time-based damping constants in accordance with an embodiment. Specifically, FIG. 4 illustrates differences in time-based damping factors over a series of runs of a testing application, for three different examples of time-based damping constants … t = 1/Tn … in this example, n starts at zero (0) for the most recent run of the testing application and increments by one (1) for successive test results, ordered from newest to oldest. Thus, regardless of the time-based damping constant, t evaluates as 1 for the most recent testing result. Further, as illustrated in FIG. 4, using a larger time-based damping constant results in older test results being weighted less than if a smaller time-based damping constant is used. For example, when a time-based damping constant of 1.05 is used, nearly zero weight is given beyond the sixtieth test result (i.e., the sixtieth most recent).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Farrier in view of Francis and Xu with the weighting based on recency as taught by Agarwal since “it may be assumed that more recent test results are more reliable, informative, or otherwise provide more ‘confidence’ than older test results” (Agarwal [0048]).

Claim 4: (Currently Amended)
Farrier in view of Francis, Xu and Agarwal teaches the method of claim 1, and Farrier teaches further comprising:
running first, for the future test runs, the test of the plurality of second tests whose assigned priority value is the highest: and running last, for the future test runs, the test of the plurality of second tests whose assigned priority value is the lowest ([0065] “Based on the risk probabilities and other calculations detailed above, a method of the present invention may return a list of one or more tests to be run. The list of tests may be prioritized, for example with a highest priority being attached to a test which has a higher probability of failure and a shorter estimated time to run. In some instances, a lower priority may be attached to a test which has a lower probability of failure and/or a longer estimated time to run.”).

Claim 5:
Farrier in view of Francis, Xu and Agarwal teaches the method of claim 1, and Farrier teaches further comprising:
identifying a plurality of first tests whose assigned test failing probability value is approximately zero ([0067] “a predetermined probability threshold for medium priority tests may be 50%, 40%, 30%, 20%, 10%, 5%, 0%, or any number in between,” wherein the “low priority tests” disclosed in Farrier are configured with a threshold value that is approximately zero.).

With further regard to Claim 5, Francis further teaches
filtering out the identified plurality of first tests from the set of plurality of tests whose assigned test failing probability value is approximately zero so that the identified plurality of first tests are not utilized for the future test runs ([0028] “The test executive (130) may also skip over test cases (116a-116n) having low priority.”).

Claim 6: (Currently Amended)
Farrier in view of Francis, Xu and Agarwal teaches the method of claim 1, and Farrier further teaches wherein the data corresponding to the plurality of test results of the test runs include one or more of the following data: stack traces and execution times, types of test runners, and programming language the tests ([0075] “The model analyzes test results in detail …The model compares new failures to the previous failures based on factors including but not limited to the following. The average run time of the test when passing vs. run time for the measured failure.”).

Claim 7:
Farrier in view of Francis, Xu and Agarwal teaches the method of claim 1, and Farrier further teaches wherein the data corresponding to the change set includes one or more of the following: file names, commit types, and authors ([0015] “analyzing a commit made to the source code repositories, the commit comprising one or more changes to the source code and a commit message, determining a type of the commit selected from the group consisting of a fixing commit and a new code commit.” [0035] “The central code repository in turn collects these commit messages, accompanied by details of the commit (files changed, lines added/deleted, author, date/time) into a commit log.”.).

Claims 8, 11-15 and 18-20:
With regard to Claims 8, 11-15 and 18-20, these claims are equivalent in scope to Claims 1 and 4-7 rejected above, merely having a different independent claim type, and as such Claims 8, 11-15 and 18-20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 4-7.
With further regard to Claim 8, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Farrier and Francis references also anticipate these additional elements of Claim 8.
Farrier further teaches wherein a system comprises:
a processor ([0016] “a system for determining whether or not to run a test on a code repository comprises a non-transitory computer-readable medium with instructions stored thereon, which when executed by a processor, perform steps…”).
Francis further teaches wherein the system comprises:
a database that stores data corresponding to a plurality of test results of test runs conducted over a certain period of time for a set of plurality of tests and data corresponding to a change set; and access the database to obtain the data corresponding to the plurality of test results ([0015] “the prioritization of impacted test cases may be based on a continuously updated database of test results, incorporating the knowledge gained from previous testing, including execution time and failure history.”); and
the processor operatively connected with the database via a communication network ([0016] “As shown in FIG. 1, the system includes a computer system (100) that includes a repository (102), a change processing engine (104)…the computer system (100) may be the computing system (600) described with respect to FIG. 6A.” [0017] “the repository (102) includes a codebase (110), a collection of test cases (116a-116n), and a database (120).” See Fig. 6A of Francis which shows the Computing System 600 comprising Computer Processor(s) 602.).
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Farrier reference also anticipates these additional elements of Claim 15.
Farrier further teaches a non-transitory computer readable medium configured to store instructions for risk-based testing of an application, wherein when executed, the instructions cause a processor to perform operations ([0016] “a non-transitory computer-readable medium with instructions stored thereon, which when executed by a processor, perform steps…”).

Response to Arguments
Applicant's arguments, see Pages 12-14 of the Remarks filed March 9, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 4-8, 11-15 and 18-20 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument that the newly amended language of Claims 1, 8 and 15 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Xu and Agrawal references as discussed above in the respective rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194